180 F.2d 171
Carl FRISCO, Appellant,v.R. W. ALVIS, as Warden, Ohio State Penitentiary, and theState of Ohio, Appellee.
No. 10983.
United States Court of Appeals Sixth Circuit.
Feb. 16, 1950.

Appeal from the United States District Court for the Southern District of Ohio at Columbus; Mell G. Underwood, Judge.
Carl Frisco, Columbus, Ohio, for appellant.
Walter Hill, Columbus, Ohio, for appellees.
Before SIMONS, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon an appeal from an order of the District Court denying appellant's petition for a writ of habeas corpus, and there being no allegation by appellant in his petition, or showing that he has exhausted his remedies in the state court, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the order of the District Court denying appellant's petition for a writ of habeas corpus be and is hereby affirmed.